             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
 COE LIVING TRUST,
                                                    )
                                                    )
                Plaintiff,
                                                    )
                                                    )
        v.
                                                    )
                                                    )   CASE NO.: 1:20-cv-11682
 ANALOG DEVICES, INC., JAMES A.
                                                    )
 CHAMPY, ANANTHA P.
                                                    )   COMPLAINT FOR
 CHANDRAKASAN, BRUCE R. EVANS,
                                                    )   VIOLATION OF FEDERAL
 EDWARD H. FRANK, LAURIE H.
                                                    )   SECURITIES LAWS
 GLIMCHER, KAREN M. GOLZ, MARK M.
 LITTLE, VINCENT ROCHE, KENTON J.                   )
                                                    )
 SICCHITANO, RAY STATA, and SUSIE
                                                    )
 WEE,
                                                    )
                                                    )
                Defendants.


       Plaintiff Coe Living Trust (“Plaintiff”), by its undersigned attorneys, alleges the following

on information and belief, except as to the allegations specifically pertaining to Plaintiff, which

are based on personal knowledge.

                        NATURE AND SUMMARY OF THE ACTION

       1.       Plaintiff, a stockholder of Analog Devices, Inc. (“Analog” or the “Company”)

brings this action against the members of Analog’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, and 17 C.F.R. § 240.14a-9, arising out of their attempt to merge

the Company with Maxim Integrated Products, Inc. (“Maxim”) through Analog’s wholly-owned

subsidiary, Magneto Corp. (“Merger Sub”).

       2.       On July 13, 2020, the Company announced that it had entered into a definitive

agreement and plan of merger (“Merger Agreement”) on July 12, 2020, by which the Company
            Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 2 of 15



will merge with Maxim (the “Proposed Transaction”). Under the terms of the Merger Agreement,

Analog will issue Maxim stockholders 0.630 shares of Analog common stock in exchange for each

share of Maxim common stock (the “Merger Consideration”).

       3.      On August 18, 2020, the Board approved the filing of a Form S-4 Registration

Statement (the “Registration Statement”) by Analog with the United States Securities & Exchange

Commission. The Registration Statement is materially deficient and misleading because, inter

alia, it fails to disclose material information regarding (i) the financial projections of Analog and

Maxim that were relied upon by the Board’s financial advisors, Morgan Stanley & Co. LLC

(“Morgan Stanley”) and BofA Securities, Inc. (“BofA Securities”) in recommending the Proposed

Transaction; and (ii) the financial analyses conducted by Morgan Stanley and BofA Securities,

Inc. that supported their fairness opinions.

       4.      Without additional information the Registration Statement is materially misleading

in violation of federal securities laws.

       5.      By unanimously approving the Proposed Transaction and authorizing the issuance

of the Registration Statement, the Individual Defendants participated in the solicitation even

though they knew, or should have known, that the Registration Statement was materially false

and/or misleading. The Registration Statement is an essential link in accomplishing, and receiving

stockholder approval for, the Proposed Transaction.

       6.      On September 4, 2020, Maxim issued a Definitive Proxy Statement that contained

the same materially false and misleading omissions.

       7.      The Analog stockholder vote on the Proposed Transaction is scheduled for October

8, 2020 (the “Stockholder Vote”). Under the Merger Agreement, following a successful

Stockholder Vote, the Proposed Transaction will be consummated.




                                                 2
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 3 of 15



       8.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants (collectively identified below) from conducting the Stockholder Vote on the Proposed

Transaction unless and until the material information discussed below is disclosed to the holders

of Analog common stock, or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       10.      Personal jurisdiction exists over each Defendant either because each has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play and substantial justice.

       11.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the conduct at issue had an effect in this District,

as the Company is incorporated and headquartered in this District.

                         PARTIES AND RELEVANT NON-PARTIES

       12.      Plaintiff is, and has been at all relevant times, the owner of Analog common stock.

       13.      Defendant Analog is a Massachusetts corporation with principal executive offices

at One Technology Way, Norwood, Massachusetts 02062. Analog is a leader in the design,

manufacture and marketing of a broad portfolio of solutions that leverage high-performance

analog, mixed-signal and digital signal processing technology, including integrated circuits,

algorithms, software and subsystems. Analog common stock is listed for trading on the NASDAQ

under the ticker symbol “ADI.”




                                                 3
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 4 of 15



       14.      Defendant James A. Champy is, and at all relevant times has been, a director of the

Company.

       15.      Defendant Anantha P. Chandrakasan is, and at all relevant times has been, a director

of the Company.

       16.      Defendant Bruce R. Evans is, and at all relevant times has been, a director of the

Company.

       17.      Defendant Edward H. Frank is, and at all relevant times has been, a director of the

Company.

       18.      Defendant Laurie H. Glimcher is, and at all relevant times has been, a director of

the Company.

       19.      Defendant Karen M. Golz is, and at all relevant times has been, a director of the

Company.

       20.      Defendant Mark M. Little is, and at all relevant times has been, a director of the

Company.

       21.      Defendant Vincent Roche is, and at all relevant times has been, the President and

Chief Executive Officer of the Company.

       22.      Defendant Kenton J. Sicchitano is, and at all relevant times has been, a director of

the Company.

       23.      Defendant Ray Stata is, and at all relevant times has been, the Chairman of the

Board of the Company. Defendant Stata cofounded the Company in 1965.

       24.      Defendant Susie Wee is, and at all relevant times has been, a director of the

Company.




                                                 4
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 5 of 15



       25.      Defendants referenced in ¶¶ 14 through 24 are collectively referred to as Individual

Defendants and/or the Board.

                         FURTHER SUBSTANTIVE ALLEGATIONS

       26.      On July 13, 2020, the Company issued a press release announcing the Proposed

Transaction. The Press Release read in relevant part:

             NORWOOD, Mass. & SAN JOSE, Calif.--(BUSINESS WIRE)--Jul. 13, 2020-
             - Analog Devices, Inc. (Nasdaq: ADI) and Maxim Integrated Products, Inc.
             (Nasdaq: MXIM) today announced that they have entered into a definitive
             agreement under which ADI will acquire Maxim in an all stock transaction that
             values the combined enterprise at over $68 billion. The transaction, which was
             unanimously approved by the Boards of Directors of both companies, will
             strengthen ADI as an analog semiconductor leader with increased breadth and
             scale across multiple attractive end markets.

             Under the terms of the agreement, Maxim stockholders will receive 0.630 of a
             share of ADI common stock for each share of Maxim common stock they hold
             at the closing of the transaction. Upon closing, current ADI stockholders will
             own approximately 69 percent of the combined company, while Maxim
             stockholders will own approximately 31 percent. The transaction is intended to
             qualify as a tax-free reorganization for U.S. federal income tax purposes.

             “Today’s exciting announcement with Maxim is the next step in ADI’s vision
             to bridge the physical and digital worlds. ADI and Maxim share a passion for
             solving our customers’ most complex problems, and with the increased breadth
             and depth of our combined technology and talent, we will be able to develop
             more complete, cutting-edge solutions,” said Vincent Roche, President and
             CEO of ADI. “Maxim is a respected signal processing and power management
             franchise with a proven technology portfolio and impressive history of
             empowering design innovation. Together, we are well-positioned to deliver the
             next wave of semiconductor growth, while engineering a healthier, safer and
             more sustainable future for all.”

             “For over three decades, we have based Maxim on one simple premise – to
             continually innovate and develop high-performance semiconductor products
             that empower our customers to invent. I am excited for this next chapter as we
             continue to push the boundaries of what’s possible, together with ADI. Both
             companies have strong engineering and technology know-how and innovative
             cultures. Working together, we will create a stronger leader, delivering
             outstanding benefits to our customers, employees and shareholders,” said Tunç
             Doluca, President and CEO of Maxim Integrated.




                                                 5
Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 6 of 15



Upon closing, two Maxim directors will join ADI’s Board of Directors,
including Maxim President and CEO, Tunç Doluca.

Compelling Strategic and Financial Rationale

   •   Industry Leader with Increased Global Scale: The combination
       strengthens ADI’s analog semiconductor leadership position with
       expected revenue of $8.2 billion and free cash flow of $2.7 billion on a
       pro forma basis. Maxim’s strength in the automotive and data center
       markets, combined with ADI’s strength across the broad industrial,
       communications and digital healthcare markets are highly
       complementary and aligned with key secular growth trends. With
       respect to power management, Maxim’s applications-focused product
       offerings complement ADI’s catalog of broad market products.
   •   Enhanced Domain Expertise & Capabilities: Combining best-in-class
       technologies will enhance ADI’s depth of domain expertise and
       engineering capabilities from DC to 100 gigahertz, nanowatts to
       kilowatts and sensor to cloud, with more than 50,000 products. This will
       enable the combined company to offer more complete solutions, serve
       more than 125,000 customers and capture a larger share of a $60 billion
       total addressable market.
   •   Shared Passion for Innovation-led Growth: The combination brings
       together similar cultures focused on talent, innovation and engineering
       excellence with more than 10,000 engineers and approximately $1.5
       billion in annual research and development investment. The combined
       company will continue to be a destination for the most talented
       engineers in multiple domains.
   •   Earnings Accretion & Cost Savings: This transaction is expected to be
       accretive to adjusted EPS in 18 months subsequent to closing with $275
       million of cost synergies by the end of year two, driven primarily by
       lower operating expenses and cost of goods sold. Additional cost
       synergies from manufacturing optimization are expected to be realized
       by the end of year three subsequent to closing.
   •   Strong Financial Position & Cash Flow Generation: ADI expects the
       combined company to yield a stronger balance sheet, with a pro forma
       net leverage ratio of approximately 1.2x. This transaction is also
       expected to be accretive to free cash flow at close, enabling additional
       returns to shareholders.

Timing and Approvals

The transaction is expected to close in the summer of 2021, subject to the
satisfaction of customary closing conditions, including receipt of U.S. and
certain non-U.S. regulatory approvals, and approval by stockholders of both
companies.




                                    6
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 7 of 15



             Advisors

             Morgan Stanley served as lead financial advisor to ADI. BofA Securities also
             served as a financial advisor. Wachtell, Lipton, Rosen & Katz served as legal
             counsel. J.P. Morgan served as exclusive financial advisor to Maxim, and Weil,
             Gotshal & Manges LLP served as legal counsel

The Registration Statement Misleads Analog Stockholders by Omitting Material
Information

       27.      On August 18, 2020, the Board approved the filing of the materially misleading and

incomplete Registration Statement with the SEC. Designed to convince Analog’s stockholders to

vote in favor of the Proposed Transaction, the Registration Statement is rendered misleading by

the omission of critical information concerning the financial projections of the Company, Maxim

and the pro forma combined company, and the financial analyses conducted by Morgan Stanley

and BofA Securities, Inc.

        Financial Projections

       28.      The summary of the financial analyses conducted by the Company’s financial

advisor, BofA Securities, states that the advisor:

             (3) reviewed certain financial forecasts relating to Maxim prepared by the
             management of Maxim, which are referred to as the “Maxim forecasts”; (4)
             reviewed an alternative version of the Maxim forecasts incorporating certain
             adjustments thereto made by the management of Analog Devices, which is
             referred to as the “adjusted Maxim forecasts,” and discussed with the
             management of Analog Devices its assessments as to the relative likelihood of
             achieving the future financial results reflected in the Maxim forecasts and the
             adjusted Maxim forecasts; (5) reviewed certain internal financial and operating
             information with respect to the business, operations and prospects of Analog
             Devices furnished to or discussed with BofA Securities by the management of
             Analog Devices, including certain financial forecasts relating to Analog
             Devices prepared by the management of Analog Devices, which are referred to
             as the “Analog Devices forecasts”;

       29.      The summary of Morgan Stanley’s analysis similarly states that Morgan Stanley:

             reviewed certain financial projections for Maxim (which are referred to as the
             “Maxim Financial Projections”) and Analog Devices, respectively, prepared by
             the managements of Maxim or Analog Devices, and an alternative version of


                                                 7
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 8 of 15



             the Maxim Financial Projections incorporating certain adjustments thereto
             made by management of Analog Devices

       30.      However, the Registration Statement omits the projected line items used to

calculate the respective projected unlevered free cash flows and Adjusted EBITDA for the

Company and Maxim for the years 2020 through 2029, including, but not limited to, net income,

taxes, depreciation and amortization, and stock-based compensation. The omission is materially

misleading because the cash flow projections that formed the basis for the analyses of BofA

Securities and Morgan Stanley were management’s best estimates of the Company’s future results

and did not originate from some other source.

       31.      The above-referenced omitted information relating to the financial projections of

the parties to the Proposed Transaction significantly alters the total mix of information available

to Analog’s stockholders regarding the future value of the Company after it acquires Maxim. Thus,

the omission of this projected financial information serves to prevent Company stockholders from

evaluating the fairness analyses conducted by Morgan Stanley and BofA Securities, or to perform

their own valuation of the Company.

       The Valuation Analyses and Fairness Opinions of Analog’s Financial Advisors

       32.      The Registration Statement describes the fairness opinion of Morgan Stanley and

BofA Securities, Analog’s financial advisors, and the various valuation analyses it performed in

support of their opinions. However, the description of the fairness opinions and analyses of BofA

Securities and Morgan Stanley fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Analog stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on

Morgan Stanley and BofA Securities’ fairness opinions in determining how to cast their vote on




                                                8
             Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 9 of 15



the Proposed Transaction. This omitted information, if disclosed, would significantly alter the

total mix of information available to Analog stockholders.

       33.      With respect to Morgan Stanley’s Relative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow

for both Maxim and Analog; (ii) the terminal values for Analog and Maxim; (iii) Morgan Stanley’s

basis for applying perpetual growth rates ranging from 1.5% to 2.5%; (iv) the individual inputs

and assumptions underlying the discount rate range of 5.6% to 7.3% for Analog and 5.1% to 7.0%

for Maxim; (v) the terminal values of the Company and Maxim; and (vi) net debt for the Company

and for Maxim.

       34.      With respect to Morgan Stanley’s Relative Public Trading Multiples Analysis, the

Registration Statement fails to disclose the individual multiples observed for each of the selected

publicly traded companies, or even summary metrics for these companies.

       35.      With respect to BofA Securities’ Selected Publicly Traded Companies Analysis of

Maxim, the Registration Statement fails to disclose the individual multiples observed for each of

the eleven selected publicly traded companies.

       36.      With respect to BofA Securities’ Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow for Maxim;

(ii) the terminal value of these cash flows for Maxim; (iii) the individual inputs and assumptions

underlying the discount rate range of 7.25% to 9.25% where Morgan Stanley had used drastically

different rates for Maxim; (v) the number of shares assumed outstanding for Maxim; and (vi) the

amount of net cash assumed for Maxim.




                                                  9
           Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 10 of 15



       37.     With respect to BofA Securities’ Selected Publicly Traded Companies Analysis of

Analog, the Registration Statement fails to disclose the individual multiples observed for each of

the eleven selected publicly traded companies.

       38.     With respect to BofA Securities’ Discounted Cash Flow Analysis of Analog, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow

for Analog; (ii) the terminal value of these cash flows for Analog; (iii) the individual inputs and

assumptions underlying the discount rate range of 7.00% to 9.00% where Morgan Stanley had

used drastically different rates for Maxim; (v) the number of shares assumed outstanding for

Analog; and (vi) the net debt assumed for Analog.

       39.     Defendants’ failure to provide Analog stockholders with the foregoing material

information renders the statements in the Opinion of BofA Securities and Opinion of Morgan

Stanley section of the Registration Statement false and/or materially misleading.

       40.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Analog

       41.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       42.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the Exchange Act and

Rule 14a-9, in light of the circumstances under which they were made, omitted to state material

facts necessary to make the statements therein not materially false or misleading. Analog is liable

as the issuer of these statements.



                                                  10
          Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 11 of 15



       43.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       44.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       45.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       46.     The Registration Statement is an essential link in causing Plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       47.     By reason of the foregoing, Defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.

       48.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm.

                                            COUNT II

                   Claim for Violation of Section 20(a) of the Exchange Act
                             Against the Individual Defendants

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants acted as controlling persons of Analog within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Analog and participation in and/or awareness of the Company’s



                                                 11
          Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 12 of 15



operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are false and misleading.

        51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

        52.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein and

exercised the same. The Registration Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Registration Statement.

        53.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.




                                                 12
            Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 13 of 15



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: September 11, 2020                  LEVI & KORSINSKY, LLP

                                            By: /s/ Shannon L. Hopkins
                                            Shannon L. Hopkins (BBO# 657485)
                                            Sebastiano Tornatore (BBO# 686175)
                                            1111 Summer Street, Suite 403
                                            Stamford, CT 06905
                                            Tel.: (203) 992-4523
                                            Fax: (212) 363-7171
                                            Email: shopkins@zlk.com
                                                    stornatore@zlk.com

                                            - and -



                                                  13
Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 14 of 15



                        Donald J. Enright (to be admitted pro hac vice)
                        1101 30th Street, N.W., Suite 115
                        Washington, DC 20007
                        Tel: (202) 524-4290
                        Fax: (202) 337-1567
                        Email: denright@zlk.com
                                etripodi@zlk.com

                        Attorneys for Plaintiff




                              14
           Case 1:20-cv-11682-IT Document 1 Filed 09/11/20 Page 15 of 15



                                 CERTIFICATE OF SERVICE

       I, Shannon L. Hopkins, certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as non-registered participants on September 11, 2020.


Dated: September 11, 2020                              /s/Shannon L. Hopkins
                                                       Shannon L. Hopkins




                                                  15
